Citation Nr: 0904116	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, to include arthritis.

2.  Entitlement to service connection for a left shoulder 
disorder, to include arthritis.

3.  Entitlement to service connection for a lumbar spine 
condition, to include arthritis.

4.  Entitlement to service connection for a cervical spine 
condition, to include arthritis.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to June 
1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In support of his claims, the veteran provided testimony at a 
Travel Board hearing in November 2008 before the undersigned 
acting Veterans Law Judge (VLJ).

The Board is remanding his claims for service connection for 
a bilateral shoulder disorder, a lumbar spine condition, a 
cervical spine condition and COPD due to asbestos exposure to 
the RO via Appeals Management Center (AMC) in Washington, DC.                                     


REMAND

Before addressing the merits of these claims, the Board finds 
that additional development of the evidence is necessary.

At his Travel Board hearing in November 2008, the veteran 
claimed entitlement to service connection for a cervical 
spine condition, lumbar spine condition and bilateral 
shoulder disorders as a result of a fall during service in 
August 1962.

With respect to his claim for a cervical spine condition, the 
veteran's service treatment records show he fell down a 
ladder due to an onset of dizziness.  He reported that he 
landed on his cervical spine.  He immediately complained of 
cervical pain and an inability to move his neck but there was 
no paresthesia of the arms or legs and no loss of motor 
power.  The diagnosis was cervical strain.  X-rays of the 
cervical spine were negative for fractures or dislocation.  
The paravertebral spasms gradually subsided with a cervical 
collar.  At the time of discharge, there was return of 
function of the cervical spine with only occasional 
headaches.  Indeed, as mentioned, his separation examination 
noted that his spine was normal.

In addition, the veteran sustained a cervical spine injury 
from an intercurrent motor vehicle accident when he hit a 
deer in March 2000.  Objective findings indicated tenderness 
over the right cervical paraspinal muscles.  The diagnosis 
was cervical strain.  X-rays of the cervical spine revealed 
cervical spondylosis and bilateral neural foraminal 
narrowing.  

As mentioned, the veteran claims his bilateral shoulder 
disorders are a result of service.  At his Travel Board 
hearing in November 2008, he contended that he sustained an 
injury to his shoulders from the same fall during service in 
August 1962 and that he has continued to have bilateral 
shoulder problems since service.  

With respect to his right shoulder disorder, private 
treatment records from March 2000 indicate the veteran 
sustained a right shoulder injury from a motor vehicle 
accident after he collided with a deer.  Objective findings 
indicated his range of motion of the right shoulder was 
somewhat painful.  X-rays were normal.  Assessment was right 
shoulder and cervical strain.  

Moreover, the veteran claims his lumbar spine condition is a 
result of service.  At his Travel Board hearing in November 
2008, he contended that he sustained an injury to his low 
back from a fall during service in August 1962 and that he 
has continued to have lumbar spine problems since service.  

A service treatment record in July 1962 shows he complained 
of chronic pain in his left lower quadrant in the kidney 
area.  He stated his back was sore at enlistment but that it 
had been worse since then.  The examiner noted that his left 
leg was 1/4 inch shorter than his right leg and there was a 
slight pelvic tilt to the left.  Objective findings indicated 
he had full range of motion.  There was no evidence of muscle 
spasm or tenderness.  The diagnosis was congenital back 
disease and mild lumbar scoliosis.  

Two weeks later, the veteran reported extreme pain in the 
lower back (kidney area) for the past two days.  He stated 
the pain radiated down his left lower quadrant.  He noted 
that he has had a kidney infection in the past.  Objective 
findings indicated the pain was localized to the kidney area 
and tender to the touch.  The diagnosis was subacute 
prostatits.  Another examination later that same month 
indicated the same findings but the impression was rule out 
abnormality of the left kidney.

A November 1963 service treatment record noted that he again 
complained of low back pain.  Objective findings indicated 
tenderness to palpation over the left lumbosacral area.

Nevertheless, as mentioned, his separation examination in 
June 1964 indicated that his spine was normal.  On his Report 
of Medical History associated with his discharge, the veteran 
checked the box "No" for swollen or painful joints and 
arthritis.  

Consequently, since there is evidence of an in-service injury 
and continued complaints of pain, a medical opinion is needed 
to determine whether it is as likely as not that his current 
lumbar spine condition, cervical spine condition and 
bilateral shoulder disorders are traceable to his in-service 
injury in 1962, or instead to his intercurrent motor vehicle 
accident in March 2000.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2007).

The veteran also claimed COPD as a result of asbestos 
exposure while serving in the U.S. Navy or as a result smoke 
inhalation while putting out a fire on the ship.  

With respect to this claim, the Board notes that the 
veteran's service medical records make no reference to any 
complaints, treatment or diagnosis for asbestosis or any 
other lung condition during service.

Nevertheless, the veteran's personnel records show he had 8 
months of sea service in the U.S. Navy.  His DD Form 214 
indicates that his military occupational specialty (MOS) was 
clerk (an occupation with a low likelihood of exposure to 
asbestos).  VA Adjudication Procedure Manual, M21-1MR lists 
some of the major occupations involving exposure to asbestos, 
including mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, and military equipment.  
Nevertheless, the Board finds the veteran had exposure to 
asbestos during service.  

Treatment records from Medero Medical in May 2005 note a 
diagnosis of chronic obstructive pulmonary disorder (COPD).  
These private treatment records provide medical evidence that 
the veteran has a current lung/respiratory disorder.

However, private physicians, including Dr. E.D.H. and Dr. 
C.J., indicate that his reactive airways disease was 
secondary to the dust and second hand cigarette smoke at his 
civilian-related employment.  Indeed, Dr. J.F.P. reiterated 
these opinions when he opined that the veteran's job through 
passive inhalation of tobacco smoke, as well as exposure to 
dust, either in the control room he worked in, or other areas 
of the plant that he worked in, created the condition of 
hypersensitivity airways disease which ultimately led to his 
chronic COPD.  Consequently, additional medical comment is 
needed to assist in making these important determinations.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Accordingly, the claims for service connection for a cervical 
spine condition, lumbar spine condition, bilateral shoulder 
disorders and COPD, to include as due to asbestos exposure 
are REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine the 
nature, onset and etiology of any cervical 
spine condition, lumbar spine condition and 
bilateral shoulder disorders found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner should opine as to whether it 
is at least as likely as not that the 
veteran's cervical spine condition, lumbar 
spine condition and bilateral shoulder 
disorders had their onset during service or 
developed within one year of his discharge 
from active service, or is instead the 
result of a motor vehicle accident many 
years after service.  

2.  Schedule the veteran for a VA pulmonary 
examination to determine whether he has an 
asbestos-related disease.  All indicated 
tests and studies are to be performed.  All 
medical findings are to be reported in 
detail.  The claims folder and a copy of the 
Remand must be made available to the examiner 
for review.  Following the examination, the 
physician is requested to:

a.  Specifically state whether there is medical 
evidence of an asbestos-related disease;

b.  Provide a medical opinion, with complete 
rationale, as to whether it is at least as 
likely as not (i.e., a 50 percent chance or 
greater) that the veteran has a lung 
condition as a result of in-service exposure 
to asbestos, or instead whether it is due to 
his exposure to smoke and dust from his 
civilian employment after service.

3.  Readjudicate the veteran's claims for 
service connection for a cervical spine 
condition, lumbar spine condition, bilateral 
shoulders disorders and COPD, to include as 
due to asbestos exposure.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


